     Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 1 of 12 PageID #: 31




KDE:JMS/DGR/N.JM
F. #2017R01253

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORI(
-------- -- -------- ---- ---------X

UNITED STATES OF AMERICA                             FILED UNDER SEAL

                - against -                          COMPLA I NT AND
                                                     AFFIDAVIT I N SUPPOR T
JOSE BATTLE,                                         OF A PP L I CATION FOR
    also known as "Strizz,"                          ARREST WARRANTS


 :   .
     -   :,.
             JA
                        '
                               and                   (T. 18, U.S.C., § 1349) ·

          also known as "Grape"                      Case No. 20-MJ-154 (LB)
          and "Maxx Millii,"

                          Defendants.

- - - ---- ---- - ------------ -- - ----X

EASTERN DISTRICT OF NEW YORK, SS:

                  CHRISTOPHER KOTTMEIER, being duly sworn, deposes and states that he

is a Special Agent with the Federal Bureau of Investigation ("FBI"), duly appointed

according to law and acting as such.

                  ln or about and between December 2018 and June 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants JOSE BATTLE, also known as "Strizz,"

and BRIAN JACKSON, also known as "Grape" and "Maxx Millii," together with others, did

knowingly and intentionally conspire to devise a scheme and.ruiifice to defraud one or more

financial institutions, the deposits of which were insured by the Federal Deposit Insurance

Corporation, to wit: Capital One Banlc, N.A., JPMorgan Chase Banl<, N.A. , and Wells Fargo
   Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 2 of 12 PageID #: 32


                                                                                                 2


Bank, N.A., and to obtain money, funds, credits, assets, securities and other property owned

by, and under the custody and control of, such financial institutions, to wit: and by means of

one or more materially false and fraudulent pretenses, representations and promises, contrary

to Title 18, United States Code, Section 1344.

                 (Title 18, United States Code, Section 1349)

                The source of your deponent's information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with FBI and have been employed by the FBI for

approximately three years. I am cmTently assigned to the New York Metro Safe Streets

Task Force, where I investigate, among other things, gangs, narcotics trafficking, firearms

trafficking, fraud and other offenses. These investigations are conducted both in overt and

covert capacities. As a result of my training and experience, I am familiar with the

techniques and methods of operation used by individuals involved in criminal activity to

conceal their activities from detection by law enforcement.

                2.    Since in or about March 2016, multiple law enforcement agencies,

including the FBI, the United States Department of Homeland Security-Homeland Security

Investigations and the New York City Police Department ("NYPD") have been investigating

the racketeering activities of a street gang known as the "5-9 Brims." During that

investigation, law enforcement agents have conducted judicially-authorized sear~hes of a

number of electronic devices and social media accounts, interviewed witnesses, reviewed



       1
         Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to aiTest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 3 of 12 PageID #: 33


                                                                                                 3

 bank records, viewed video surveillance and reviewed law enforcement reports, among other

 investigative techniques.

               3.     During the course of the investigation, law enforcements agents learned

 that the defendants JOSE BATTLE                          nd BRIAN JACKSON, along with a

 coconspirator whose identity is known to the affiant ("CC- I"), together with others, engaged

 in a conspiracy to commit bank fraud. Specifically, the conspirators obtained information

about bank accounts associated with other individuals, including online login usernames and

passwords and pin numbers for debit cards. The conspirators obtained and/or created fake

or fraudulent checks and caused those checks to be deposited into bank accounts to which

their associates had access. The conspirators then withdrew, or attempted to withdraw, all

of the money from the account before the bank could determine the fraudulent nature of the

checks.

              4.      In or about May 2019, in connection with a New York State narcotics

investigation, law enforcement agents anested CC-1 after his indictment in New York State

for conspiracy to distribute and sell heroin and fentanyl. At the time of that anest, law

enforcement agents seized an electronic device that belonged to CC-1 (the "CC-1 Phone").

On or about July 3, 2019, the Honorable Ramon E. Reyes, Jr., United States Magistrate

Judge, signed a wal1'ant authorizing the search of data recovered from the CC-1 Phone.

              5.     In or about May 2019,




           arrest, law enforcement officers obtained a state search warrant for his cellular
   Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 4 of 12 PageID #: 34


                                                                                               4




                                                                 device, law enforcement

 agents found a number saved in the device as "Strizzy" (the "JOSE BATTLE number"). I

 understand "Strizzy" to be a reference to the defendant JOSE BATTLE because "Strizz" and

 "Strizzy" were names by whkh JOSE BATTLE is known. For example, JOSb BATTLE's

publically accessible Facebook account, which has the permanent name ''jose.battle," has the

display n_ame "Strizzy Strizz." I have examined photographs from that page and compared

them to law enforcement photographs of JOSE BATTLE; based on my comparison, I believe

the user of the "Strizzy Strizz" Facebook page to be JOSE BATTLE.

               7.     I have reviewed publicaUy accessible images of the Instagram and

Facebook accounts associated with the usemames "maxx miillii" and "Maxx Millii (Maxx

Brim)," respectively. I have compared photographs from those accounts to law enforcement

photographs of the defendant BRIAN JACKSON; based on my comparison, I believe the

user of those accounts to be JACKSON.

              8.     Pursuant to a warrant authorized by the Honorable Ramon E. Reyes,

Jr., United States Magistrate Judge, on or about March 3, 2019, I have reviewed records

obtained from Facebook relating to an Instagram account of another individual whose

identity is known to the affiant ("Individual-I"). In those records, in or about November

2018, Individual-I sent messages to the defendant BRIAN JACKSON's "maxx miillii"
   Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 5 of 12 PageID #: 35

                                                                                            5

Instagram account, referring to JACKSON as "hat,"2 and asking JACKSON "Whats your #:"

JACKSON responded by providing a number known to the affiant (the "JACKSON

Number").




       2
        Based on my training, experience, and familiarity with the investigation, I
understand the term "Hat" to be a term used by members of the 5-9 Brims and other sets of
the Brims street gang to refer to each other.
Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 6 of 12 PageID #: 36
  Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 7 of 12 PageID #: 37

                                                                                               7




       3  I understand Zelle to be a banking application that allows its users to transfer money
to Zelle users at various banks and credit unions.
  Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 8 of 12 PageID #: 38

                                                                                           8




              13.   According to records received from Capital One. Bank, N.A. ("Capital

One"), on or about the same day, a check in the amount of-$5,231.15, made out to CC-2, was

deposited into CC-2's bank account at a location in Brooklyn, New Yori<. That check-
  Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 9 of 12 PageID #: 39

                                                                                          9


which appeared to be a business check on behalf of a company known to the affiant

("Company-I") drawn on JPMorgan Chase Bank, N.A., ("JPMorgan")- was later identified

as fraudulent and the funds were not cleared into CC-2's account. I have spoken with an

agent of Company-I who indicated that Company-1 's account had been the victim of check

fraud. 4

               14.       The defendant JOSE BATTLE had similar text message discussions

with CC-1 using the JOSE BATTLE Number. For example, a review of the CC-1 Phone

revealed that in or about March 2019, the two had the following exchange, in sum and

substance and in part:

                         J. BATTLE: Top of the top bro ... What's the word bro ya man doing
                                      that today?

                         CC-1:        Crazy Im hitting them rite now

                         J. BATTLE: Ok bet

                         CC-1:        Pnc no good

                         CC-1:        The Wells he said

                         J. BATTLE: Ok

                         J. BATTLE: Bet hold up

                     J. BATTLE: ·Wells Fargo [First name] [Last name][18-digit number
                                 resembling access device number]

                     CC-1:            Last four of social

                     J. BATTLE: [Four-digit number]

                     CC-1:            U got the PIN number



           4
         A review of the website of the Federal Deposit Insurance Corporation ("FDIC")
indicates that deposits of Capital One, JPMorgan and Wells Fargo Bank, N.A., are insured by
the FDIC.
  Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 10 of 12 PageID #: 40

                                                                                              10


                      J. BATTLE: Facts

                      CC-1:          Need it

                      J. BATTLE: [Four-digit number]

Based on my training and experience, I believe that CC-1 asked for a Wells Fargo Bank,

N.A. ("Wells Fargo") based account. JOSE BATTLE provided the name of an individual

whose identity is known to the affiant ("Individual-2"), as well as the last four digits of

Individual-2's social security number and his/her pin number.

               15.    I have reviewed Wells Fargo bank records associated with Individual-

2's account. Those records indicate that at least two fraudulent checks were deposited in

Individual-2's Wells Fargo account in or about March 2019, including one from Company-I

in the amount of $3,456.18 and another in the amount of$4,139.85. As to the second check,

I have reviewed surveillance footage of the deposit of the check and compared it to images of

the defendant JOSE BATTLE; the surveillance image clearly appears to depict JOSE

BATTLE as the person who deposited the fraudulent check.

              16.     Also in or about March 2019, CC-1 and the defendant BRJAN

JACKSON discussed sending a woman to withdraw money from an account. A review of

the CC-1 Phone reveals that their exchange was as follows, in sum and substance and in paii:

                      CC-1:          Wats the PIN number

                      JACKSON:       Pin [four-digit number]Last 4 SSN [four-digit number]

                      CC-1:          Ight



                      CC-1:          Yoo

                      JACKSON:       Shit still pending bro
 Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 11 of 12 PageID #: 41

                                                                                                    11

                      CC-I:          Tell her send u a screen shot of the online

                      JACKSON:       light



                      CC-I:          She never send the screenshot

                      JACKSON:       Hell no she said shit not letting her log on I called the
                                     shit again still saying it clear Monday the 211 d



                      CC-I:          Yooo

                      CC- I:         Shorty would walk n and get the bread

                      CC- I:         From the wire

                      JACKSON:       It's her card it's a nigga card I could get a bitch tho that
                                     would

                      JACKSON:       Not her card**

                      CC-I:          A Wells?

                      CC-I:          ASAP

Based on my training, experience and familiarity with this investigation, I believe that CC-I

and JACKSON ananged for funds to be fraudulently transferred into an account in another

person's name, and that their point of contact for the account attempted to withdraw the

money online and was unsuccessful. I further understand that CC- I proposed that that

individual could withdraw the money from the account in person ("Shorty would walk n and

get the bread"), but that JACKSON indicated that she could not because it was not her

account or debit card, and the account actually belonged to a man ("It's [not] her card it's a

nigga card."). JACKSON futiher indicated that he could find an account-holder who would

be willing to withdraw fraudulently-deposited funds in person ("I could get a bitch tho that
 Case 1:20-mj-00154-LB Document 6 Filed 02/18/20 Page 12 of 12 PageID #: 42

                                                                                                  12


would"), and CC-1 indicated that he would be interested if the person had an account at

Wells Fargo ("A Wells?").

               WHEREFORE, your deponent respectfully requests that the court issue arrest

wanants so that the defendants JOSE BATTLE, also known as "Strizz,'

                        nd BRJAN JACKSON, also known as "Grape" and "Maxx Millii," be

dealt with according to law.

              IT IS FURTHER REQUESTED that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including this

Affidavit and the arrest warrant for the defendants. Based on my training and experience, I

have learned that criminals actively search for criminal affidavits and complaints on the

Internet and disseminate them to other criminals. Therefore, premature disclosure of the

contents of this Affidavit and related documents will seriously jeopardize the investigation,

including by giving the targets an opportunity to flee from prosecution, destroy and tamper

with evidence, change patterns of behavior and notify their confederates.




                                              ~-~~
                                            CHRISTOPHER KOTTMEIER
                                            Special Agent
                                            Federal Bureau oflnvestigation

Sworn to before me this
  If"' day of February, 2020


    dfb (J~
THE HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRJCT OF NEW YORK
